198 F.2d 549
ATLANTIC COAST LINE R. CO.v.CHANCE.
No. 6414.
United States Court of Appeals Fourth Circuit.
Decided July 18, 1952.
Writ of Certiorari Denied November 10, 1952.

See 73 S.Ct. 172.
J. M. Townsend, Petersburg, Va. (Collins, Denny, Jr., and Denny, Valentine & Davenport, Richmond, Va., on brief), for appellant.
Hill, Martin & Robinson, Richmond, Va., on brief, for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is the second appeal in the case which was before us in Chance v. Lambeth, 4 Cir., 186 F.2d 879, certiorari denied Atlantic Coast Line R. Co. v. Chance, 341 U.S. 941, 71 S.Ct. 1001, 95 L.Ed. 1367, and presents for our consideration no question not fully considered and passed upon in that appeal. Under well settled principles, the law as there laid down became the law of the case which governs in subsequent appeals. While the court has power on a subsequent appeal to reverse a former decision in the same case, this is a power which will be exercised only under the most unusual circumstances, as where the Supreme Court of the United States has decided the same matter differently during the interim, or where, in a case involving the interpretation of state law, the supreme court of the state whose law is involved has rendered a decision in conflict with the former decision. Maryland Casualty Co. v. City of South Norfolk, 4 Cir., 54 F.2d 1032, 1033, 1039; Thompson v. Maxwell Land Grant Co., 168 U.S. 451, 456, 18 S.Ct. 121, 42 L.Ed. 539. No such circumstances are presented here, and appellant may not use this appeal as a means of reviewing our decision on the former appeal which was followed by the trial judge in the new trial there granted.


2
Affirmed.